Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and
of the manner and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to
make and use the same, and shall set forth the best mode contemplated by the inventor or joint
inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any person
skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the
same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one skilled
in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C.
112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 stated “one or more cylinders configured to adjust the first and second portions relative
to each other and apportion weight between the primary trailer and the auxiliary dolly wherein the one or more cylinders comprise loading cylinders configured to apply and adjust vertical forces to apportion weight”.  While the specification [para 0011] briefly mentioned that such control is possible, there is insufficient reduction to practice. The specification and drawing fail to disclose all the inter-working mechanical connection that allows the apportion of weight between the trailer and dolly (see illustration below). 

    PNG
    media_image1.png
    517
    746
    media_image1.png
    Greyscale

Analyzing the illustration above as provided by Applicant – The first ends of cylinders are attached to first brackets and second ends of cylinders are attached to second brackets.  When the cylinders are actuated, the second brackets moved relative to the first brackets.   It is unclear how this movement of the second brackets translate to apply and adjust vertical forces to apportion weight.  It appears that a linkage or structure is missing to perform that function.  It is not enough to simply outline a concept, but the manner in which the invention is embodied must be disclosed in exchange for the patent protection sought.
Claim 7 is being rejected for the same reason as stated above.
Claims 3-6, 8 and 11-13 each requires all the limitations of claims 1 and 7, respectively, and
therefore also subjected to the same ground of rejection.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/            Primary Examiner, Art Unit 3611